Citation Nr: 9936200	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  94-39 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left nephrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945 and from May 1951 to August 1956.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in August 1993 by the Department of 
Veterans Affairs (VA) regional office (RO) in Louisville, 
Kentucky.

In a decision of July 22, 1997, the Board found that new and 
material evidence 
had not been submitted by the veteran to reopen his claim of 
entitlement to service connection for residuals of a left 
nephrectomy and denied his appeal.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals before March 1, 1999) (Court), which, upon a motion 
by the Secretary of Veterans Affairs, citing Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), vacated the Board's decision 
of July 22, 1997, and remanded the matter to the Board for 
readjudication.  [citation redacted].

FINDINGS OF FACT

1.  In a decision of May 1980, the Board denied entitlement 
to service connection for residuals of a left nephrectomy, 
finding that a postservice nephrectomy was required by a 
congenital or developmental condition and not by an injury 
during the veteran's first period of active service.

2.  Additional evidence submitted since May 1980 is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for residuals of a left nephrectomy.



CONCLUSIONS OF LAW

1.  A decision by the Board in May 1980, denying entitlement 
to service connection for residuals of a left nephrectomy, is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).

2.  Additional evidence submitted since May 1980 is not new 
and material, and the veteran's claim of entitlement to 
service connection for residuals of a left nephrectomy is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA § 1110 (West 1991). 

The law provides that, except as provided in § 5108, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Winters v. 
West, 12 Vet. App. 203, 206-7 (1999); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The first step is to determine whether 
new and material evidence has been received under 38 C.F.R. 
§ 3.156(a) (1998).  Second, if new and material evidence has 
been presented, then immediately upon reopening the veteran's 
claim, VA must determine whether the claim is well-grounded 
under 38 U.S.C.A. § 5107(a).  In making that determination, 
all of the evidence of record is to be considered and presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  Third, if the claim is found to be well-grounded, 
then the merits of the claim may be evaluated, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
met.

At the time of the Board's May 1980 decision, the evidence of 
record included: the veteran's service medical records; VA 
treatment records and examination reports; statements by men 
who served in the Navy with the veteran during World War II; 
and testimony by the veteran at a personal hearing in June 
1978.

The service medical records included an examination for 
service separation in November 1945 and an examination for 
recall to active duty in August 1950.  At both examinations, 
no genitourinary abnormality was reported.

VA records showed that the veteran was admitted to a VA 
hospital in May 1957 for evaluation of recurrent left flank 
pain of 8 months' duration.  He gave a history of an injury in 
service when he was struck by a gun mount.  He stated that he 
had hematuria at that time, and he had been treated with a 
sulfa drug.

The VA treatment records revealed that, during hospitalization 
in 1957, a hydronephrotic, essentially non-functioning left 
kidney was found, which was secondary to a congenital 
ureteropelvic obstruction.  A left nephrectomy was performed.

The statements by the veteran's fellow service members which 
were of record in May 1980 included statements by 2 men who 
said that they thought that the veteran's left kidney was hurt 
when he was injured aboard ship in 1944.  The other statement 
submitted was by an ex-petty officer, who had been the 
veteran's immediate supervisor.  He stated that: the veteran 
had sustained a serious injury to the back in 1944 while he 
was turning a gun mount; the veteran carried a can in which to 
urinate while he was on duty; he had a kidney condition, which 
persisted, and was treated with sulfa drugs.

At a personal hearing in June 1978, the veteran testified 
that: after he was hit across the left back by a gun mount in 
1944, he was constantly urinating and passing "chunks of 
meat" in his urine; and a pharmacist aboard ship gave him 
sulfa drugs.

The basis of the Board's denial of the veteran's service 
connection claim in May 1980 was that the nephrosis of the 
left kidney which required surgical removal of the kidney in 
1957 was due to a congenital or developmental abnormality, 
which is not a disease or injury within the meaning of 
applicable legislation providing compensation benefits, and 
not due to the incident with the gun mount in 1944, as 
contended by the veteran.

The additional evidence added to the record since May 1980 
includes: statements by the veteran and his testimony at a 
personal hearing in May 1994; a statement signed by ten former 
shipmates of the veteran; VA medical records; and an excerpt 
from a medical treatise.

To the extent that the veteran's statements and testimony 
reiterate his earlier assertion of his belief that the 
nephrectomy in 1957 was related to the gun mount injury in 
1944, they are not "new".  At the personal hearing in 
October 1993, the veteran testified that, after the gun mount 
injury in 1944, his condition cleared up within a week to 10 
days.  That statement is not, the Board finds, "material", 
because it indicates that the veteran did not have chronic 
genitourinary symptomatology in service.  

The statement by the veteran's ten former shipmates, which 
was received in April 1993, was to the effect that the 
veteran's kidney as well as his back was injured in 1944 and 
so the veteran should receive compensation for later loss of 
the kidney.  That statement, even if considered to be new, is 
not material.  This is so because it has no probative value 
on the question of the etiology of the nephrosis of the left 
kidney found by physicians in 1957.  Lay assertions that the 
veteran's left kidney abnormality found in 1957 was due to an 
injury during his first period of active service do not 
constitute competent evidence on the issue of medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1994). 

The veteran also submitted an office memorandum from a 
urologist at a VA Hospital in New Jersey to a VA Hospital in 
Florida, stating that the veteran had been discharged from 
the New Jersey VA Hospital in April 1958, and that he should 
be readmitted in six months for an intravenous pyelogram 
(IVP).  Although the memorandum may be new, it does not 
contain any information about the etiology of the veteran's 
left kidney nephrosis and in no way demonstrates that the 
left nephrectomy in 1957 resulted from an inservice disease 
or injury.  The memorandum has no probative value on the 
issue of the medical causation of the veteran's left kidney 
abnormality and thus is not material.  

The additional evidence submitted since May 1980 also 
includes VA treatment records dated from June 1957 through 
May 1961.  The records show that the left nephrectomy in June 
1957 revealed a useless left kidney composed of a thin cortex 
and a large hydronephrosis with a large extrarenal pelvis 
which was obstructed by an aberrant renal artery and vein.  
There were also numerous relatively dense adhesions between 
the renal parenchyma and the perirenal structures.  Follow-up 
examinations were unremarkable.  Thereafter, in May 1961, the 
veteran was diagnosed as having hydronephrosis of the right 
kidney, secondary to uretero-pelvic junction obstruction.  
Some of these VA treatment records are new evidence, as they 
had not been previously associated with the veteran's claims 
file.  However, as the records contain no evidence that the 
veteran's left nephrectomy was the result of any disease or 
injury sustained in service, they have no probative value on 
the issue of the causation of his left kidney abnormality 
found in 1957 and are thus not material. 

The remaining item of additional evidence added to the record 
since May 1980 is an excerpt from a medical treatise entitled 
Disorders of the Urinary Tract, which states that "Infection 
or inflammation of your kidneys, or even damage caused by 
external injury, can cause scarring of the filtering tissue.  
Such scarring may reduce the efficiency of the kidneys and may 
ultimately lead to kidney failure".  The treatise also states 
that: a direct blow to the side of the body just under the 
ribs is a likely cause of injury to the kidneys or ureters; 
severe pain and large amounts of blood in the urine may 
indicate a severe injury to one or both kidneys, and an IVP 
would likely be needed to assess the damage.

The Board finds that the medical treatise excerpt, while new, 
is not material, because it has no probative value on the 
issue of whether, in the case now before the Board, the 
veteran's injury in 1944 caused the nephrosis of the left 
kidney found in 1957.  See Sacks v. West, 11 Vet. App. 314 
(1998); Wallin v. West, 11 Vet. App. 509 (1998).

In sum, the additional evidence added to the record since the 
Board's denial of the veteran's claim in May 1980 is not new 
and material, and the claim for service connection for 
residuals of a left nephrectomy is not reopened.  38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 3.156(a).

The Board notes that the RO did not initially determine, in 
light of Hodge, whether the additional evidence was new and 
material.  However, regardless of the determination the RO 
might make on that issue, the Board would not be bound by the 
RO's determination.  It would remain the function of the Board 
to review any determination by the RO.  See generally Barnett 
v. Brown, 8 Vet. App. 1 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996).  As the Board has concluded that new and material 
evidence has not been submitted to reopen the veteran's claim, 
no purpose would be served by remanding the case to the RO for 
a preliminary finding on the new and material evidence issue.  
Furthermore, as the veteran's representative has been afforded 
an opportunity to present argument in light of Hodge, the 
Board finds that there is no prejudice to the veteran by the 
Board's disposition of the issue on appeal without preliminary 
consideration by the RO.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  
 
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen his claim of service connection for residuals of a 
left nephrectomy.  Graves v. Brown, 8 Vet. App. 522, 524 
(1996).


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for residuals of 
a left nephrectomy, the appeal is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

